UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-6437



LARRY JEROME BROOKS,

                                            Plaintiff - Appellant,

          versus


M. N. BARKER, Individually and as a City
Police Officer,

                                              Defendant - Appellee,

          and

CITY OF WINSTON-SALEM,

                                                         Defendant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. Paul Trevor Sharp,
Magistrate Judge. (CA-94-80-6)


Submitted:   July 10, 1997                 Decided:   July 23, 1997


Before RUSSELL, HALL, and MURNAGHAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Jerome Brooks, Appellant Pro Se. Gusti Wiesenfeld Frankel,
Ursula Marie Henninger, WOMBLE, CARLYLE, SANDRIDGE & RICE, Winston-
Salem, North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the magistrate judge's order denying relief
on his 42 U.S.C. § 1983 (1994) complaint.* We have reviewed the
record and the magistrate judge's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the magistrate

judge. Brooks v. City of Winston-Salem, No. CA-94-80-6 (M.D.N.C.
Mar. 19, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.




                                                          AFFIRMED




     *
       The parties consented to the jurisdiction of a magistrate
judge under 28 U.S.C. § 636(c) (1994).

                                2